Case 1:19-dm-00003-CMH Document 29-12 Filed 05/06/19 Page 1 of 2 PageID# 472



Dear Honorable Judge Hilton,


My name is Maya Little and I have gotten to know Chelsea Manning personally over
the last year. I am writing to you today because I am a friend and also an admirer of
her courage, resilience, and willingness to be punished for her beliefs. Chelsea
describes herself as a political prisoner or former political prisoner because she was
literally imprisoned for 7 years, partly in solitary confinement for her political beliefs.
Even though the court may not agree with her beliefs, I have admired that she will stick
by her beliefs through I believe anything and any punishment inflicted on her. I am
writing to you today because I believe that regardless of the court’s understanding of
Chelsea, I know she will never break from her principles. I know that she cannot be
compelled, even by jail time, to participate in something she considers against the very
principles upon which she has based her life since at least 2010. The court may
consider this strange or not agree with Chelsea’s principles but I ask the court to
consider that there is no purpose in keeping Chelsea jailed, knowing that she will never
break these principles and testify.


I first met Chelsea in March, 2018. She spoke at a rally against white supremacy and
against American imperialism. She spoke of the time she spent in jail between 2010
and 2017 and how being placed in solitary confinement resulted in extreme trauma and
mental anguish. Chelsea had 7 years of her life taken away and even though she had
just been out for year she made it clear she was fully committed to struggling against
what she believes are attempts by courts to silence her and silence criticism of the
United States military. Every day she is in jail myself and other friends and fellow
activists are utterly lost for a community leader and warm, compassionate friend. We
admire her bravery, we know she will never give in, but we know she is undergoing
extremely torturous conditions and punishment for her unwillingness to testify and that
she will continue to. When Chelsea was in solitary confinement last month she threw
up from over-stimulation the first time she visited face to face with some friends. By
continuing to keep her imprisoned the court is only inflicting further mental trauma on
Chelsea which will lead to nothing. 


By keeping Chelsea jailed the court is also depriving Chelsea’s friends, fellow activists,
community, and the many queer and trans people who look up to her of a mentor and
community activist. Chelsea is one of the most brilliant and persistent free speech and
LGBTQ rights activists I know. I have personally watched how her pride in her identity
and service to others through speaking events has led to greater self-confidence and
courage among LGBTQ youth who have been impacted by her message. By keeping
Chelsea jailed, the LGBTQ community is being deprived of a leader in advocating for
our rights and our safety. The court may not agree with Chelsea’s stances but she is
an advocate for free speech and government transparency. Even if it’s not within your
honor’s discretion to praise Chelsea for her actions, I believe an American court of law
should be able to appreciate these principles and know that we need all kinds of
activists to advocate for them. Please release Chelsea from imprisonment. I believe
keeping her imprisoned will serve no purpose other than to draw out traumatic
experiences for Chelsea and it will not further the court’s interests in any way. 

Case 1:19-dm-00003-CMH Document 29-12 Filed 05/06/19 Page 2 of 2 PageID# 473




Thank you for your consideration

Sincerely,

Maya Little
